Citation Nr: 0022841	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-10 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for enrollment beginning 
January 9, 1998.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
August 1969.  The appellant is the veteran's spouse.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 determination of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The RO awarded the veteran a total disability evaluation 
based on individual unemployability in January 1972, 
effective from September 1, 1971. 

2.  The RO notified the veteran's then spouse of her 
eligibility for Chapter 35 educational assistance benefits in 
August 1972; this notification letter was mailed to the 
veteran's then address of record.

3.  The RO received the appellant's claim for Chapter 35 
educational assistance benefits on January 20, 1998.


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, for enrollment beginning January 9, 1998.  38 
U.S.C.A. § 3512 (West 1991); 38 C.F.R. §§ 21.1030, 21.3021, 
21.3046 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This issue before the Board is whether the appellant, who is 
the veteran's spouse, is entitled to DEA benefits under 
Chapter 35, Title 38, United States Code.  The appellant 
claims that she is entitled to such benefits for enrollment 
in a program of education that began in January 1998.  She 
alleges that her entitlement is warranted on the following 
bases: (1) It was impossible for her to file a claim for such 
benefits by 1982, as she did not marry the veteran until 
1996; (2) The veteran did not have a total (100 percent) 
rating based on service-connected disabilities and would not 
have been declared as such until he had been unemployed for 
20 years (she asserts that up until 1992, that 70 percent of 
the veteran's award was based on his service-connected 
disabilities with the other 30 percent based on his 
unemployabilty and thus, not considered a 100 percent 
rating); and (3) For tax purposes, the veteran's 70 percent 
disability evaluation was applied from 1972 to 1992. 

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 pertaining to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 23769 
(1999).  As indicated in the Board's February 2000 Remand, 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, however, the amendments that 
went into effect on June 3, 1999 did not substantively change 
any of the regulations applicable to the appellant's claim.  
They provide that basic eligibility for Chapter 35 benefits 
is established in one of several ways, including being a 
spouse of a veteran who has a permanent and total disability 
evaluation.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 38 
C.F.R. § 21.3021(a)(3)(i) (1999).  The beginning date of the 
10-year period of eligibility for a spouse of a veteran with 
a permanent and total disability evaluation effective after 
November 30, 1968, is the effective date of the evaluation or 
the date of notification of such evaluation, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)(A) 
(West 1991); 38 C.F.R. § 21.3046(a)(2)(ii) (1999).

The record in this case shows that the RO, in a rating 
decision dated January 1972, awarded the veteran a total (100 
percent) disability evaluation based on individual 
unemployability, effective from September 1, 1971.  A VA Form 
21E-1994a (Determination of Basic Eligibility and 
Entitlement) dated in August 1972, specifically notes that, 
in February 1972, the veteran's disability was determined to 
be permanent and total.  Despite this determination, in April 
1992 and August 1992, the veteran submitted VA Forms 21-4138 
(Statement in Support of Claim) indicating that the status of 
his disability had changed and requesting a statement of 
permanency. 

Based in part on the veteran's statements submitted in April 
1992 and August 1992, on the Board's initial review of the 
record in February 2000, it was unclear whether and when the 
RO notified the veteran that he had been found to be totally 
and permanently disabled.  As explained in the Board's 
Remand, VA Forms 21-6798 (Disability Award) and 20-822 
(Control Document and Award Letter) appear to reflect that 
the veteran was notified of this determination in February 
1972, but do not indicate that such notification included a 
discussion regarding the permanency of the veteran's total 
disability evaluation.  In light of the foregoing, the Board 
remanded the appellant's claim to the RO in February 2000 for 
the following purposes: (1) to obtain any document 
potentially relevant to the question of notification, 
including the veteran's vocational rehabilitation records and 
application for Civilian Health and Medical Program of the VA 
(CHAMPVA), and the veteran's former spouses' Certificates of 
Eligibility for Chapter 35 benefits; and (2) to identify the 
document that notified the veteran of the permanency of his 
total evaluation, and provide adequate reasons and bases as 
to how the identified document satisfies the Chapter 35 
notice requirements.

In compliance with the Board's instructions on Remand, the RO 
associated with the veteran's claims file and the appellant's 
Chapter 35 folder: (1) a VA Form 21E-1993 (Certificate of 
Eligibility) issued to Geraldene, the veteran's first spouse, 
dated August 1972; (2) a VA Form 21E-1993 (Certificate of 
Eligibility) issued to Cathey, the veteran's second spouse, 
dated December 1979, and (3) VA Forms 10-3884 (Exchange of 
Beneficiary Information and Request for Eligibility Data - 
CHAMPVA) dated April 1985 and July 1985.  The certificates of 
eligibility issued to the veteran's former spouses were 
mailed to the veteran's addresses on record at those times.  
These certificates establish that the veteran's former 
spouses applied for and were in receipt of Chapter 35 
benefits (the first spouse, in 1972), actions which would 
have put the veteran on notice of the eligibility criteria 
that needed to be met before establishing his spouses' 
entitlement to such benefits.  The other forms also suggest 
that the veteran was on notice of the permanency of his total 
disability, at least from 1985, because they specifically 
note January 31, 1972 as the effective date of the veteran's 
rating of permanent and total disability.  (According to a VA 
Form 10-3884a (Exchange of Beneficiary Information and 
Request for Eligibility Data - CHAMPVA) dated January 1997, 
the effective date was subsequently corrected to September 1, 
1971.) 

As previously noted, the law provides that the 10-year period 
of eligibility may begin on the date of notification of the 
veteran's permanent and total disability evaluation if it is 
more advantageous to the appellant than the effective date of 
the evaluation.  However, in this case, even assuming the 
veteran was notified of the permanency of his total 
disability evaluation as late as August 1972, rather than in 
February 1972 as the RO indicates, the appellant's claim 
would still fail.  Under 38 U.S.C.A. § 3512(b)(1)(A), the 
appellant was entitled to a 10-year period of eligibility 
that began on the date the veteran was found to be 
permanently and totally disabled.  Accepting August 1972 as 
the date of notification, the delimiting date would be August 
1982 (as opposed to the delimiting date of February 11, 1982 
assigned by the RO).  Having submitted her application for 
Chapter 35 educational assistance benefits in January 1998, 
the appellant clearly applied for such benefits beyond the 
legal deadline.  While extensions to delimiting dates are 
allowed on the basis of physical or mental disability, see 38 
C.F.R. § 21.3047 (1999), the appellant has not claimed that 
physical or mental disability prevented her from applying for 
Chapter 35 benefits.  Rather, the appellant has asserted 
that, because she was not married to the veteran until 1996, 
she could not apply for Chapter 35 benefits until the 
delimiting date expired.  There is simply no statutory or 
regulatory provision allowing for the extension of a 
delimiting date for Chapter 35 educational benefits 
assistance based on this reason provided by the appellant.  
Further, the arguments, set forth above, regarding the 
disability percentages assigned the veteran's various 
service-connected disabilities over the years as well as the 
tax consequences of his disability award have no bearing on 
the matter at hand.

In sum, the RO awarded the veteran a total disability 
evaluation based on individual unemployability in January 
1972, effective from September 1, 1971.  The RO notified the 
veteran's then spouse of her eligibility for Chapter 35 
educational assistance benefits in August 1972; this 
notification letter was mailed to the veteran's then address 
of record.  The RO received the appellant's claim for Chapter 
35 educational assistance benefits on January 20, 1998.  As 
the appellant failed to submit a claim of entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code, by 
August 1982, the Board must deny her claim based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for enrollment beginning 
January 9, 1998, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

